DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
In the previous Office action, a copy of the International Search Report was not submitted and it was lined-through on the I.D.S.  In this response, the Report was submitted but there is not a new I.D.S. re-listing the Report for the Examiner to consider.  An I.D.S. with the Report listed needs to be submitted with the next response.
Specification
The disclosure is objected to because of the following informalities:
All occurrences of the phrase “hairdressing scissors” need to be replaced with “hairdressing shearing device”.
All occurrences of the phrase “vacuum pump” need to be replaced with “vacuum source”.
Paragraphs [0032]-[0035] are directed towards the elected embodiment but do not even mention the intelligent control unit or the movement signal.  It is clear from other portions of the specification that the intelligent control unit is part of the elected machine but paragraphs [0032]-[0035] fail to explain how the intelligent control unit makes up part of the elected embodiment and how the movement signal is utilized. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 3 and paragraphs [0007] and [0032]-[0035], it is unclear how the control signal applies to the elected Figure 3 embodiment.  The specification discloses the intelligent control unit outputs a control signal to the hairdressing mechanism but makes no mention of which part of the hairdressing mechanism.  The hairdressing mechanism has the shearing device and the hair suction assembly and there is no support that either receives this control signal.  Also, paragraph [0026] discloses how the control signal is applied to rod 9 but the elected embodiment does not incorporate this structure. 
With regards to claim 3 lines 8-11, the phrase “shearing device…and is operatively controllable by a control signal outputted from the intelligent control unit” is new matter.  There is no support that the shearing device is associated with the control signal at all.  There is no support that the shearing device is the part of the hairdressing mechanism receiving the control signal or is even controlled by the control signal.  It is also unclear how the shearing device is able to receive such a signal and/or be controlled by the control signal.
With regards to claim 3 lines 15-17, the phrase “intelligent control unit outputs a movement signal to the three-dimensional movement mechanism such that the three-dimensional movement mechanism selectively drives the movement” is unclear.  The specification provides no insight on how the three-dimensional movement mechanism is able to receive such a signal.  Also, while paragraph [0032] discloses gears for the movement, there is no insight on how the gears are driven.  Basically, without a selective driving means, there is no support for the three-dimensional movement mechanism being able to perform a selective driving function.  Paragraph does disclose the word “driven” which appears to be support for the function but fails to mention how the driving function happens.      
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 3 line 8, what structure allows for the shearing device to be fixedly connected with an end portion of the pipe?  The paragraph [0033] of the specification only supports movable joint 4 as the structure necessary to connect the device with the pipe.  A limitation representing the movable joint needs to be added to the claim. 
With regards to claim 3 lines 8-11, the phrase “shearing device…and is operatively controllable by a control signal outputted from the intelligent control unit” is unclear.  It is unclear what structure allows for the intelligent control unit’s control signal to control the shearing device.  How does the shearing device receive such a signal?  
With regards to claim 3 lines 12-13, the phrase “shearing device is mounted on the three-dimensional movement mechanism” is unclear.  As written, the shearing device is fixedly connected to the suction pipe and separately mounted on the three-dimensional movement mechanism which is not supported.  Paragraph [0032] discloses movable joint is mounted at one end of the second guiding rod.  Therefore, the structure fixedly connecting the shearing device to the pipe is the same structure the mounts the shearing device to the three-dimensional movement mechanism.  The claim needs to acknowledge this relationship because this is the only way it is supported.   
With regards to claim 3 lines 15-16, it is unclear what structure allows for the three-dimensional movement mechanism to receive the movement signal and then perform a function in response to receiving the signal.
With regards to claim 3 line 16, it is unclear what structure allows for the three-dimensional movement mechanism to perform a driving function.  
With regards to claim 5 line 6, the phrase “a movable joint” is unclear.  As written, the movable joint is at least in addition to the fixed connection between the pipe and the shearing device which is not supported.  Claims 3 and 5 needs to acknowledge that the joint is the same structure allowing for the fixed connection between the pipe and the shearing device and the mounting between the shearing device and the second guiding rod.
Claims
It is to be noted that claims 3-5 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10 November 2022

/Jason Daniel Prone/
Primary Examiner, Art Unit 3724